Citation Nr: 0113755	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-15 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from June 1958 to February 
1960.

The veteran filed a claim in June 1994 for service connection 
for a back disability as secondary to a service connected 
left knee disability.  By decision of the Board in February 
2000, service connection for a low back disability as 
secondary to the service connected left knee disability was 
granted.  This appeal arises from the April 2000 rating 
decision from the Columbia, South Carolina Regional Office 
(RO) that indicated that service connection had been granted 
for a low back disability and assigned an evaluation of 40 
percent.  A Notice of Disagreement as to the evaluation 
assigned was filed in May 2000 and a Statement of the Case 
was issued in July 2000.  A substantive appeal was filed in 
July 2000 with no hearing requested.

The veteran appears to be raising a claim for entitlement to 
additional compensation benefits based on the need for aid 
and attendance.  In this regard, he alleges in a substantive 
appeal dated in July 2000 that he needs assistance bathing, 
dressing and using the commode.  Appropriate action should be 
taken with regard to this issue.


REMAND

In reviewing the evidence in the claims folder, the 
undersigned notes that the VA orthopedic examination 
conducted in May 1999 is inadequate for rating purposes in 
that the requirements of DeLuca v. Brown, 8 Vet. App. 202 
(1995) were not addressed.  In DeLuca, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) held 
that in evaluating a service-connected joint, functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45 must be addressed.  Therefore, another 
orthopedic examination should be scheduled to further 
evaluate the veteran's service connected low back disability.  
Further, when addressing functional loss, the provisions of 
VAOPGCPREC 36-97 (December 1997) must be taken into account.  
This opinion provides that Diagnostic Code (DC) 5293, 
intervertebral disc syndrome (IDS), involves loss of range of 
motion and that 38 C.F.R. §§ 4.40 and 4.45 must be considered 
when a disability is evaluated under this diagnostic code.  
Therefore, as to the service connected low back disability, 
it must be additionally be determined whether a higher rating 
is warranted under DC 5293 based on functional loss.  A 
neurological examination additionally should be provided as 
the veteran has complained of radiating pain due to the 
service connected low back disability.

Further, there is an indication in the record that the 
veteran has had treatment from the Augusta, Georgia VA 
Medical Center.  These records and any other treatment 
records as specified by the veteran should be requested prior 
to a VA examination.   

In a January 2001 statement of the veteran's representative, 
it was noted that the veteran has been in receipt of Social 
Security disability benefits since at least September 1988.  
The VA must obtain a copy of the Social Security 
Administration (SSA) decision granting benefits to the 
appellant and the medical records upon which it was based.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Pursuant to 38 C.F.R. § 4.16(a) (2000), a veteran who is 
unable to secure or follow a substantially gainful occupation 
because of service-connected disabilities and who has either 
one service-connected disability rated at least 60% or 
multiple service-connected disabilities yielding a combined 
rating of 70% (with at least one of those disabilities rated 
40% or more) is eligible for a TDIU rating.  The RO has not 
yet adjudicated this issue.  However, in Norris v. West, 12 
Vet. App. 413 (1999), the Court held that the RO failed to 
recognize a reasonably raised informal claim for a total 
disability rating based on individual unemployability (TDIU), 
and failed to adjudicate such claim under 38 C.F.R. §§ 3.157, 
3.303(a), 3.321(a), 3.340, and 4.16.  The Court observed that 
there was evidence that the veteran could not work because of 
his service connected disability.  The Court also noted that 
the veteran met the threshold schedular criteria to be 
eligible for consideration for a TDIU rating under 38 C.F.R. 
§ 4.16(a).  It concluded that "an informal claim for TDIU, 
which is in essence a claim for an increased rating," was 
raised under these circumstances.  Motions for 
reconsideration and for a full Court decision denied, No. 97-
347 (U.S. Vet. App. July 29, 1999) (per curiam) 
(nonprecedential order), aff'd sub nom. Norris v. Gober, No. 
99-7198 (Fed. Cir. Aug. 21, 2000) (per curiam) (unpublished 
opinion).  

In the case before the Board, the veteran meets the threshold 
requirement for a total disability rating based on individual 
unemployability, and there is evidence that his service 
connected disabilities may be interfering with his ability to 
work.  In this regard, the veteran has reported being on 
Social Security Disability benefits following back surgery in 
1987.  Accordingly, the Board finds that the issue of a total 
disability rating based on individual unemployability is 
inextricably intertwined with the issue before the Board.

In a May 2000 statement, the veteran indicated that he was 
requesting a higher evaluation than that currently assigned 
for the service connected left knee disability.  The RO has 
not developed this issue.  The issue of the appellant's 
entitlement to an increased rating for the service connected 
left knee disability is inextricably intertwined with the 
issue of a total rating based on individual unemployability 
and must be adjudicated in connection therewith.  

Additionally, by rating action of June 2000, the RO granted 
service connection for a psychiatric disorder including 
depression and assigned an evaluation of 10 percent, 
effective from June 17, 2000.  In January 2001, the veteran's 
representative indicated he was filing a Notice of 
Disagreement as to both the evaluation assigned for the 
service connected psychiatric disorder and the effective date 
assigned for service connection.  The filing of a notice of 
disagreement puts a claim in appellate status, and the claim 
of entitlement to a rating in excess of 10 percent for a 
psychiatric disorder, and claim for entitlement to an 
effective date earlier than June 17, 2000 for a grant of 
service connection for a psychiatric disorder must be 
considered in connection with the current appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO's attention is also directed to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475,114 Stat. 2096, 
(the Act) which was signed by the President on November 9, 
2000.  The Act made several changes to chapter 51 of title 
38, United States Code.  Perhaps most significantly, it added 
a new section 5103A, which defines VA's duty to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim and eliminated from section 5107(a) the necessity of 
submitting a well-grounded claim to trigger the duty to 
assist.  Id. §§ 3(a), 4, at 2097-98.  With regard to the duty 
to assist, VA must obtain relevant private and VA medical 
records and provide the veteran with VA examinations, where, 
as in this case, such examinations may substantiate 
entitlement to the benefit sought. 

Accordingly, the case is REMANDED to the RO for the 
following:

1.   The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied. 

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and private) 
who treated him for a low back 
disability, residuals of a total left 
knee replacement, psychiatric disorder 
including depression, and small pyloric 
channel ulcer in recent years.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including from the 
Augusta, Georgia VA Medical Center. 

3.  The veteran should be requested to 
provide an educational history and an 
employment statement listing his last 
employer, the address of such employer 
and the reason for leaving that 
employment.

4.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

5.  Thereafter, the veteran should be 
afforded orthopedic and neurological 
examinations to determine the current 
severity of the service connected low 
back disability.  The veteran should 
additionally be scheduled for a 
gastrointestinal examination.  
Notification of the date, time, and place 
of the examinations should be sent to the 
veteran.  The claims folder must be made 
available to the examiners for review 
prior to the examinations.  All necessary 
diagnostic testing should be done to 
determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should indicate 
as follows:  (The answers should be 
numbered to correspond to the questions 
posed.)

I.  The ranges of motion of the 
veteran's low back and the normal 
ranges of motion.

II.  Whether there is any muscle 
spasm on extreme forward bending; 
loss of lateral motion; abnormal 
mobility on forced motion; listing 
of whole spine to opposite side, or 
positive Goldthwait's sign.

III.  Whether there is any pain, 
weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is 
likely to be additional range of 
motion loss of the service connected 
low back disability due to any of 
the following:  (1) pain on use, 
including flare ups; (2) weakened 
movement; (3) excess fatigability; 
or (4) incoordination.  The above 
determinations must, if feasible, be 
expressed in terms of the degree of 
additional range of motion loss or 
ankylosis (specify whether favorable 
or unfavorable) due to pain on use 
or during flare ups under § 4.45.  
If the examiner is unable to make 
such a determination, it should be 
so indicated on the record.   

IV.  Identify the location of any 
scars referable to the service 
connected low back disability and 
note whether they are poorly 
nourished with repeated ulceration 
or tender and painful on objective 
demonstration.

V.  Discuss the complaints and 
findings referable to the service 
connected total left knee 
replacement.

Discuss the effect of the back and 
the left knee disability on the 
veteran's ability to be gainfully 
employed.  In this regard, the 
effects of advancing age should not 
be considered.

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected low back 
disability.  If so, all such 
manifestations should be described in 
detail.  The discussion must include 
notation as to whether the veteran has 
persistent symptoms compatible with 
sciatic neuropathy; characteristic pain; 
demonstrable muscle spasm; or absent 
ankle jerk or other neurological findings 
appropriate to the site of any diseased 
disc.  If attacks of intervertebral disc 
syndrome are present, the examiner should 
note whether the attacks are recurrent, 
whether there is intermittent relief or 
whether there is little intermittent 
relief.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

The gastrointestinal examiner should 
determine the effect of the veteran's 
service connected gastrointestinal 
disability on the veteran's ability to 
work.  All complaints and findings with 
regard to this disability should be 
discussed.  Advancing age and nonservice 
connected disabilities should not be 
considered when answering the question 
posed.

6.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45, 
the provisions of DeLuca, VAOPGCPREC 36-
97 (Dec. 12, 1997), and whether a 
separate rating may be assigned for any 
neurological aspects of the service 
connected low back disability.

7.  The RO should also adjudicate the 
claim of a total disability rating based 
on individual unemployability.  In the 
event this issue is unfavorable to the 
veteran, it should be discussed in a 
Supplemental Statement of the Case which 
should be forwarded to the veteran and 
his representative.  The veteran and his 
representative are advised of the need to 
file a timely substantive appeal in the 
event the decision pertaining to the 
issue of a total disability rating based 
on individual unemployability is 
unfavorable.  Without such substantive 
appeal, the Board will not have 
jurisdiction to address this matter.

8.  If the issue listed on the title page 
of this decision remains adverse to the 
veteran in any way, he and his 
representative should be furnished an 
appropriate Supplemental Statement of the 
Case.  This should include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  Consideration should additionally 
be given to the case of Fenderson v. 
West, 12 Vet. App. 119 (1999).  Therein, 
the Court held that, with regard to 
initial ratings following the grant of 
service connection, separate ratings can 
be assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  The veteran 
and his representative should then be 
afforded an opportunity to respond.

9.  As to the claim for a rating in 
excess of 10 percent for a psychiatric 
disorder, and claim for entitlement to an 
effective date earlier than June 17, 2000 
for a grant of service connection for a 
psychiatric disorder, the RO should 
prepare and furnish to the veteran a 
Statement of the Case and afford him the 
opportunity to file a substantive appeal 
with regard to such issues.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




